DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  Response to Applicant's arguments follow.  This action is FINAL. 
Status of the claims
Claims 2, 4-6, 8 and 11 are pending in the application, and they are under the examination. 
The amendments overcome 112 b rejection, 112 d rejection, 102 rejection, 101 rejection (for claims 1 and 3-4) in the prior office action. 
The amendments for the specification overcome the specification objection for having an embedded hyperlink, in prior office action. 
New Ground necessitated by the amendments
Claim Objection
3.	Claim 11 is objected to because of the following informality: 
Claim 11 misses “a period” at the end of the sentence (See MPEP 608.01 m).  
Appropriate correction is required.



Claim Interpretation-35 USC § 112 (f) (Claim 2)
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this situation, the recitation of claim 2 “a reagent for ..”, is interpreted as creating a rebuttable presumption that the “a reagent for specific detection of PCDH9 DNA, and/or a reagent for specific detection of PCDH9 mRNA” limitation is to be treated in accordance under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation recites the term “a reagent for” as a substitute for “means” that is a generic placeholder, and it is modified by functional language that is sufficient to perform the recited function.

In this situation, ““a reagent for specific detection of PCDH9 DNA, and/or a reagent for specific detection of PCDH9 mRNA” is interpreted to mean the reagent is to a specific nucleic acid probe for detecting a PCDH9 DNA or the reagent is a specific nucleic acid probe for detecting a PCDH9 mRNA (based on the disclosure of the specification at page 3 para 3-4), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (a) New Matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

6.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 4, which depends from claim 2, recites “The product according to claim 2, wherein the product is a solid support; the solid support is a kit or arrays. Thus, the recitation of the claim indicates “the product is a solid support that is a kit. 
The specification discloses “said in vitro diagnostic product for prostate cancer comprises a kit, a gene chip and a solid support. etc. Said solid support includes arrays, microarrays and protein arrays, etc.” (Page 3 last paragraph). The specification does not describe or imply that “the solid support is a kit”. In addition, a kit is considered as “a set of articles or equipment (e.g. a set of reagents) needed for a specific purpose”, In this regard, the specification does not disclose “the support is a kit”, not does the specification implicitly or explicitly support an embodiment claiming a set of reagents that are considered as a kit that is a solid support. 
Claim Rejections - 35 USC § 112 (b) Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the PCDH9 includes …" in the claim.  There is insufficient antecedent basis for this limitation in the claim because, while the claim previously recites “a product that comprises a reagent for specific detection of PCDH9 DNA or PCDH9 mRNA”, it does not recite or require “a PCDH9”. Thus, “a PCDH9” can be any type of PCDH9, for example, it can be a PCDH9 polypeptide or protein or PCDH9 nucleic acid. 
Claim 11 recites the limitation "the arrays” in the claim 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is indefinite because claim 2 does not recite any array, thus, the recitation as “the arrays” in the claim 11 lack antecedent basis. Claim 11 is not further examined. 
Claim 4, which depends from claim 2, recites “the solid support is a kit”. This recitation is confusing because the disclosure of the specification lack the support to implicitly or explicitly describe such limitation, as described above. In addition, it is unclear how a solid support can be a kit in a recited product that comprises a reagent. A kit is a set of articles or equipment (e.g. a set of reagents) needed for a specific purpose. 
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 2, 4-6, 8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 2, 5-6 and 8 are independent claims. Claim 2 recites “A product for molecular classification of prostate cancer and for evaluation of prostate cancer prognosis”. Claims 5-6 and 8 recite “A pharmaceutical composition …”. Therefore, the claims are directed to a composition of matter (i.e. a product), which is one of the statutory categories of invention. (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 2 recites “A product for molecular classification of prostate cancer and for evaluation of prostate cancer prognosis, wherein the product comprises a reagent for specific detection of PCDH9 DNA, and/or a reagent for specific detection of PCDH9”. 
The disclosure of the specification state that “Said reagent includes but not limited to a specific nucleic acid probe for detecting a PCDH9 DNA” and “Said reagent 
The markedly different characteristics analysis is determined if this nature-based product is an exception via comparing the nature-based product to its natural counterpart. The specific nucleic acid sequence for detecting PCDH9 DNA or mRNA do not have markedly different characteristics including function and structure. Thus, claim 2 is directed to a natural-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, thus the claim recites a “Product of Nature” exception  (Step 2A Prong 1: Yes). (MPEP 2106.04 (c), also see the example in Ambry Genetics)
With regard to claims 5-6 and 8, the claims recites “A pharmaceutical composition for ……., wherein the pharmaceutical composition comprises a PCDH9, the PCDH9 includes a PCDH9 DNA and/ or a PCDH9 mRNA”. The recitation as “A pharmaceutical composition for …” in the preamble merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand 
In this regard, “a PCDH9, the PCDH9 includes a PCDH9 DNA and/ or a PCDH9 mRNA” is considered a nature-based product (MPEP 2106.04 (b) I and II). [also see MPEP 2106.04 (b) to (d)]
The markedly different characteristics analysis is determined if this nature-based product is an exception via comparing the nature-based product to its natural counterpart. “The PCDH9 includes a PCDH9 DNA and/ or a PCDH9 mRNA” does not have markedly different characteristics including function and structure. Thus, claims 5-6 are directed to a natural-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, thus the claims recite a “Product of Nature” exception  (Step 2A Prong 1: Yes). (MPEP 2106.04 (c))
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. (Step 2A Prong 2: No)


Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims do not include any additional features that could add significantly more to the exception. (Step 2B: No)
Thus, claims 2, 5-6 and 8 are not directed to patent eligible subject matter.
Additionally, the products recited in the claims (e.g. the reagent for specific detection of PCDH9 DNA/PCDH9 mRNA or a PCDH9 biomarker that includes a PCDH9 DNA or a PCDH9 mRNA) were well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited herein [Parsons et al., Pub. No.: US 2008/0095764 A1; Zhu et al. Biochemical and Biophysical Research Communications; 2014; 452; 3: p. 567-574; Chen et al. Clin Exp Metastasis; 2015; 32:417–428]. 
Analysis for claim 4
Claim 4, which depends from claim 2, recites “the product is a solid support; the solid support is a kit or arrays”. The solid support is a material that was produced by a human (e.g. microtiter plate well or glass slides), thus it is a manufacture which is also a statutory category (Step 1: Yes).
Claim 2 recites “the product comprises a reagent …” and the reagent is a specific nucleic acid sequence for detecting PCDH9 DNA or mRNA which is considered a nature-based product, as described above. 
Thus, claim 4 is directed to the solid support that comprises the reagent of a nature-based product. The nucleic acid sequences (e.g. nucleic acid probes) must be placed on a solid support in order to store and use it, and “the solid support” convers (Step 2A: YES).
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Mere instructions (as described above) to apply an exception cannot provide an inventive concept. The claim does not include any additional features that could add significantly more to the exception (Step 2B: No). 
Thus, claim 4 is not directed to patent eligible subject matter.
Additionally, the product recited in the claim (e.g. a solid support comprises the reagent) was well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited herein [Parsons et al., Pub. No.: US 2008/0095764 A1; Zhu et al. Biochemical and Biophysical Research Communications; 2014; 452; 3: p. 567-574; Chen et al. Clin Exp Metastasis; 2015; 32:417–428; Singh and Kumar, Int J Cur Res Rev; 2013; Vol 05 (22): page 1-5 (Review); and Heller, Annu. Rev. Biomed. Eng.; 2002; 4:129–153 (Review)].
Claim 11, which depends from claim 4, further limits the arrays, which fails to integrate the judicial exception into a practical application because there are no elements in addition to the judicial exception that apply or use the judicial exception. Further, the claim does not include any additional features that could amount to 
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 2, 5-6 and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Parsons (Parsons et al., Pub. No.: US 2008/0095764 A1, Publication date of 24 April 2008).
Claim interpretation
Claim 2 recites “A product for molecular classification of prostate cancer and for evaluation of prostate cancer prognosis, wherein the product comprises a reagent for specific detection of PCDH9 DNA, and/or a reagent for specific detection of PCDH9 mRNA wherein the PCDH9 includes a PCDH9 DNA, and/or a PCDH9 mRNA; the mRNA sequence of PCDH9 is shown as SEQUENCE ID No. 1. 
Claim 5 recites “A pharmaceutical composition for suppressing the proliferation, metastasis and invasion of prostate cancer cells, wherein said pharmaceutical 
Claim 6 recites “A pharmaceutical composition for suppressing the expression of prostate cancer oncogenes, wherein said pharmaceutical composition comprises a PCDH9, the PCDH9 includes a PCDH9 DNA, and/or a PCDH9 mRNA; the mRNA sequence of PCDH9 is shown as SEQUENCE ID No. 1; wherein the prostate cancer oncogenes is ETS 1”.
Claim 8 recites “A pharmaceutical composition for promoting the expression of epithelial-mesenchymal transition markers, wherein said pharmaceutical composition comprises a PCDH9, the PCDH9 includes a PCDH9 DNA, and/or a PCDH9 mRNA; the mRNA sequence of PCDH9 is shown as SEQUENCE ID No. 1; wherein the epithelial-mesenchymal transition marker is CDH1”.
The recitation as “A product for molecular classification of prostate cancer and for evaluation of prostate cancer prognosis” as in claim 2, or “A pharmaceutical composition for….” as in claims 5-6 and 8, has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Applicants' attention is directed to the fact that the scope of rejected claims 2, 5 and 6 are determined by intended use of a structure recited and so the preamble of the claim is given no patentable weight (MPEP 2111.02).
claim 2, “a reagent for specific detection of PCDH9 DNA, and/or a reagent for specific detection of PCDH9 mRNA” is interpreted as “the reagent includes a specific nucleic acid probe for detecting a PCDH9 DNA/ a PCDH9 mRNA” or equivalents thereof, as described above (see above, based on the disclosure of the specification at page 3 para 3-4). Furthermore, the specification disclose that GenBank Accession No: NM_203487.2 corresponds to the mRNA sequence of PCDH9 as shown on SEQ ID No:1 (p 5 para 2). 
Parsons teaches kits to perform the method of detecting cancer including prostate cancer (para 0021, para 0052-0053, para 0073-0075, abstract). Persons teaches a kit that includes (a) at least one nucleic acid probe that hybridizes to nucleic acid encoding PCDH9, (b) reagents suitable for detecting expression of at least one nucleic acid encoding at PCDH9 (para 0021-0022). Parsons also teaches a kit that includes at least one agent reactive with PCDH9, reagents suitable for detecting expression of PCDH9. Thus, the teachings of Parsons indicate using a kit that includes a reagent for specific detection of the PCDH9 DNA/ PCDH9 mRNA. 
Parsons teaches using DNA or RNA nucleic acid probes having a various length from about 8 nucleotides to the entire length of the PCDH9-encoding nucleic acid (see para 0068). Parsons teaches that the nucleic acid probes used to detect PCDH9 may be derived from the human (see para 0068). Parsons also teaches a human PCDH9 nucleotide sequences probe for human PCDH9 (e.g. GenBank Accession No: NM_203487) in performing molecular assays (para 0068). Thus, the teachings of Parson show using a reagent that include a specific nucleic acid probe for detecting a PCDH9 DNA/ a PCDH9 mRNA (as shown as Sequence ID NO.1).  

Thus, Parson teaches the limitation of the claim 2.
With regard to claim 5-6 and 8, Parsons teaches a pharmaceutical compound that includes a modulator of PCDH9 expression or PCDH9 protein in an amount effective to treat or prevent neoplasia in a subject (see para 0021-0025, para 0134, para 0134, claim 44). This teaching of Parsons is considered the pharmaceutical compound comprises a PCDH9 (a PCDH9 DNA and/or a PCDH9 mRNA). As described above, the mRNA sequence of PCDH9 is shown as SEQUENCE ID No. 1 is taught by Parson. 
Thus, Parson teaches of the limitation of the claims 5-6 and 8. 
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons (Parsons et al., Pub. No.: US 2008/0095764 A1, Publication date of 24 April 2008).
Claim 4, which depends from claim 2, the claim recites “The product according to claim 2, wherein the product is a solid support; the solid support includes is a kit or arrays. 
The teachings of Parson as applied to claims 2, 5-6 and 8 are fully incorporated here.

However, Parsons teaches using a solid support for performing the assay to detect PCDH9 and using kits for the assays (see para 0183, also see above), for example, using a microarray in detecting cancers. The examples also includes using anti-PCDH antibody (e.g. anti-PCDH9 antibody) attached the solid support (para 0065), that is also an arrays. Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have incorporated the reagent in a solid support, as taught by Parson. Thus, it would have been obvious to have the recited reagent is to be a solid support, in ordered to have the product in as an array for detecting cancer as specifically suggested by the reference.  
15.	No claims are allowable.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
/W.T.J./ Examiner, Art Unit 1634